Citation Nr: 0908554	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  03-23 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a digestive 
condition, to include pancreatitis.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO, in pertinent part, 
denied the Veteran's claims for service connection for PTSD 
and a digestive condition, to include pancreatitis.

In February 2006, the Veteran testified in a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  

In May 2006, the Board remanded the Veteran's claims for 
additional development.  With respect to the Veteran's claim 
for service connection for a digestive condition, to include 
pancreatitis, the Board finds that the remand directives have 
been completed, and therefore, a remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDINGS OF FACT

1.  The Veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The Veteran's digestive condition, to include 
pancreatitis, did not manifest during service and was not 
otherwise etiologically related to service.


CONCLUSION OF LAW

A digestive condition, to include pancreatitis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was not 
provided with proper notice prior to the initial AOJ decision 
in March 2003.  However, the record reveals that the Veteran 
was provided with VCAA notice in July 2004 with respect to 
what the evidence must show to establish entitlement to 
service connection and the RO explained what information and 
evidence he must submit and what information and evidence 
will be obtained by VA.  In addition, pursuant to the May 
2006 remand directives, the Veteran was afforded VCAA notice 
in July 2006 regarding what the evidence must show to 
establish service connection and notification of the 
assignment of disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
claim was readjudicated in October 2008.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In sum, the Veteran has been provided VCAA notice in 
accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  As such, the 
Board concludes that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, the 
Veteran's service treatment records are associated with the 
claims folder, as well as all relevant private and VA 
treatment records.  

The Board notes that the Veteran was not afforded a VA 
examination with respect to his claim for service connection 
for a digestive condition, to include pancreatitis.  The case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the only evidence indicating the Veteran 
experienced a digestive condition i.e., "suffered an event, 
injury or disease in service," is his own lay statements.  
Furthermore, there is no indication that the current 
disability is related to an in-service event.  Thus, there is 
no reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claim, and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.	Legal Criteria

Service connection on a direct basis may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

III.	Service Connection

The Veteran contends that his current digestive condition, to 
include pancreatitis, is related to active service.  In the 
Travel Board hearing transcript, the Veteran testified that 
he had a lot of problems with his stomach during service and 
that he had to be careful about what he ate.  He also stated 
that he went to the hospital for pancreas problems about 17 
or 18 years ago and underwent an operation on his pancreas.  
He stated his condition was better since the operation, but 
that every once in a while, he needed medical treatment.

The medical evidence of record demonstrates that the Veteran 
has had a digestive condition and chronic pancreatitis since 
1988.  The July 1988 VA records show that the Veteran 
presented with a history of intermittent gastritis for the 
past eight years and a burning feeling in the stomach.  An 
October 1988 hospital summary shows that the Veteran reported 
abdominal discomfort and pain that increased after spicy 
meals.  The hospital summary reveals that the Veteran 
underwent a pancreatic pseudocyst gastrostomy for the removal 
of a pseudocyst.  The operation was successful and the 
hospital summary lists a diagnosis of acute pancreatitis.  
Since that time, the VA treatment records reveal diagnoses of 
chronic pancreatitis, gastroesophageal reflux disease (GERD), 
and gastritis.  

Nonetheless, the service treatment records are negative for 
any documentation, notation, or diagnosis regarding a 
digestive condition or pancreatitis.  Indeed, the October 
1968 separation examination report shows that the Veteran's 
abdomen and endocrine system were clinically evaluated as 
normal.  The report does not contain any notations or 
documentation regarding any digestive condition or 
pancreatitis.  

Furthermore, there is no competent medical evidence of record 
relating the Veteran's current disability to active service.  
Indeed, the only evidence of record that relates the 
Veteran's digestive condition, to include pancreatitis, to 
active service is his own statements.  While the Veteran is 
competent to report the presence of a digestive condition, he 
is not competent to attribute the disability to a particular 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a result, the statements regarding the etiology 
of the Veteran's current digestive condition and pancreatitis 
are of no probative weight in the adjudication of his claim.   

Lastly, the Board observes that the first post-service 
evidence of a digestive condition, to include pancreatitis, 
is in 1988 VA hospital records, approximately 20 years after 
service.  In addition, during the Veteran's 1988 hospital 
stay, he reported a history of gastritis for the past eight 
years, which is approximately 12 years after separation from 
active service.  The Court has indicated that the normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that Veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim and, consequently, service connection for a digestive 
condition, to include pancreatitis, is not warranted.  In 
reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a digestive condition, 
to include pancreatitis, is denied.


REMAND

The Board regrets that this claim must be remanded again; 
however, the Board finds that another remand is required for 
compliance with the Board's May 2006 remand.  

In May 2006, the Board remanded the Veteran's claim for 
service connection for PTSD.  In the remand directives, the 
Board instructed the AMC/RO to make attempts to verify the 
Veteran's claimed stressor event regarding a January 1968 
combat incident.  The AMC/RO was instructed to ask the U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
provide unit records for C Battery, 1st Signal Battalion 14th 
Arty., 198th Infantry, from January 1968 to March 1968 and 
for September 1968, to determine whether the Veteran's unit 
was involved in combat.  

The record reveals that the AMC/RO first requested the 
Veteran's unit records in July 2006.  It does not appear that 
there was a response to this request.  The AMC/RO requested 
the unit records again in May 2007.  In response to the 
request, the JSRRC did not indicate that the unit records 
were unavailable, but noted that the records were 'not on 
file at code 13.'  The JSRRC's response suggests that the 
records for the Veteran's unit (during the time period in 
question) may be maintained elsewhere.  It does not appear 
that the AMC/RO made any subsequent requests and the 
Veteran's unit records were not subsequently associated with 
the claims folder.  The Board notes that the AMC/RO did 
request a search of morning reports of the C Battery, 1st 
Signal Battalion 14th Arty., 198th Infantry, from January 1968 
to March 1968 and for September 1968 to determine any remarks 
regarding combat.  In a June 2008 response, it was noted that 
there were no comments pertaining to combat in the morning 
reports.  However, the Board is obligated by law to ensure 
that the RO complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  As a result, to comply 
with the May 2006 remand directives, the Board must remand 
the claim again to attempt to obtain the Veteran's unit 
records.  

Accordingly, the issue is REMANDED for the following action:

1.  The AMC/RO should make an attempt to 
verify the Veteran's claimed stressor 
events involving a January 1968 combat 
incident.  Specifically, the RO should ask 
the JSRRC to provide unit records for C 
Battery, 1st Signal Battalion 14th Arty., 
198th Infantry, from January 1968 to March 
1968 and for September 1968, to determine 
whether the unit was ever involved in 
combat.  

2.  If, and only if, information is 
obtained corroborating any of the 
Veteran's alleged stressors, then schedule 
him for a VA psychiatric examination.  The 
RO must specify for the examiner the 
stressors that are established by the 
evidence of record and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor during service.  

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders- IV.  After 
review of the pertinent material, the 
examiner must specifically discuss whether 
the appellant meets the diagnostic 
criteria in DSM-IV for diagnosis of PTSD 
(i.e., were the verified in-service 
stressors sufficient to produce PTSD) and, 
if so, is there a link between the current 
symptoms and the alleged in-service 
stressors. 

3.  Thereafter, readjudicate the Veteran's 
claim.  If the claim remains denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative.  After given an 
opportunity to respond, the case should be 
returned to the Board, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


